*905Appeal from D. C. M. D. Fla. Reported below: 319 F. Supp. 457;
*906No. 71-1318.
Appeal from D. C. Mass. Reported below: 313 F. Supp. 757; and
Appeal from D. C. C. D. Cal. Judgments vacated and cases remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would affirm the judgments. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would vacate the judgments and remand the cases for further proceedings not inconsistent with his dissent in Paris Adult Theatre I v. Slaton, ante, p. 73. See Miller v. California, ante, p. 47.